O’Malley, J. (dissenting).
The controversy submitted involves the rights of the parties under three policies of fire insurance. The loss for which the plaintiff seeks recovery occurred while the insured premises were unoccupied. The defendant companies resist payment upon the ground that such unoccupancy had continued for a period of approximately four months in violation of the provisions of the policies.
The policies are in the standard form and each contains this provision: “ Unless otherwise provided by agreement in writing added hereto, this Company shall not be hable for loss or damage occurring * * * (f) while a described building, whether intended for occupancy by owner or tenant, is vacant or unoccupied beyond a period of ten days.”
The rider attached to each contained, among other provisions, the following: “ Privileged to remain unoccupied a portion of each year.”
The question presented is whether in view of the standard form provision first quoted which renders void the policy in the event the premises remain unoccupied for a period beyond ten days, the clause last quoted from the rider permits the premises to be unoccupied for a period of four months.
Plaintiff urges that the question must be answered in the affirmative. In fact it is contended that under the rider provision it is permissible to leave the premises unoccupied three hundred and sixty-four days of the year. In other words, an occupancy of one day is sufficient to entitle the insured to recover for any loss which may occur.
In our view this construction' may not be adopted. To justify it there would have to be read into the rider clause the word “ any ” in place of the word “ a.” Of course, it is not to be presumed that the rider provision was included without purpose. On the other hand, it should not prevail over the provision of the standard *481form unless there be irreconcilable conflict. All parts of the contract are to be harmonized and given effect, and unless the rider provision is irreconcilable with the language of the provision in the standard form, the latter must be given effect. If they are wholly inconsistent, the rider must control. (2 Cooley’s Briefs on Insurance [2d ed.], p. 1012; 14 R. C. L. “ Insurance,” § 107, pp. 933, 934; Merchants’ Insurance Co. v. Allen, 121 U. S. 67, 69; Kratsensiein v. Western Assurance Co., 116 N. Y. 54, 57.)
This particular clause of the rider was but one of many others. Had it stood alone there might be some force to the contention that it was inserted to change the conditions of the policy itself in the respect noted. Reading the two clauses together it is quite clear that the portion of each- year during which plaintiff was privileged to have the premises remain unoccupied was for a period, not to exceed ten days.
It follows that judgment should be for the defendants. i
McAvoy, J., concurs.
Judgment directed for plaintiff as indicated in opinion, without' costs. Settle order on notice.